52 U.S. 185 (____)
11 How. 185
WILLIAMS C. BEVINS AND OLIVER P. EARLE, SURVIVING PARTNERS OF THE FIRM OF BEVINS, EARLE, & CO., WHO SUE FOR THE USE OF OLIVER P. EARLE, APPELLANTS,
v.
WILLIAM B.A. RAMSEY, ROBERT CRAIGHEAD, JAMES P.N. CRAIGHEAD, THOMAS W. HUMES, AND JAMES McMILLAN, ADMINISTRATOR OF ANDREW McMILLAN, DECEASED.
Supreme Court of United States.


Order.
THIS cause came on to be heard on the transcript of the record from the Circuit Court of the United States for the District of East Tennessee. And it appearing to the court that this case is brought up by an appeal from a judgment on the common law side of the Circuit Court, instead of by a writ of error, it is ordered, adjudged, and decreed by this court, that this cause be, and the same is hereby, dismissed, with costs.